 

Exhibit 10.1

 

EXECUTION COPY

 

  Re: Agreement by and among Pineapple Express, Inc., Jaime Ortega,    
Pineapple Ventures, Inc. and the shareholders thereof.

 

This Agreement (this “Agreement”) is made and entered into as of the 17th day of
January, 2020, by and among Pineapple Express, Inc., a Wyoming corporation (the
“Company”), Jaime Ortega (“Ortega”), Pineapple Ventures, Inc., a company formed
under the laws of the State of California (“PVI”), all of the Shareholders of
PVI (each a “Shareholder” and collectively the “Shareholders”). Terms not
defined herein shall have the meaning ascribed to them in the Exchange Agreement
(as defined below).

 

WHEREAS, pursuant to that certain Share Exchange Agreement dated March 19, 2019,
as amended (the “Exchange Agreement”), the Company acquired and presently owns
Fifthy Thousand (50,000) shares (reflecting a Fifty percent (50%) ownership
interest) of the Capital Stock of PVI;

 

WHEREAS, Ortega is a majority shareholder of the Company as well as a
shareholder of PVI, and has extended loans to the Company; and

 

WHEREAS, Ortega and the Company wish to enter into this Agreement pursuant to
which Ortega shall cancel One Million Sixty Two Thousand Dollars ($1,062,000.00)
of the existing loans extended to the Company (the “Ortega Debt”) in exchange
for Ten Thousand (10,000) Shares of Capital Stock of PVI to be issued by the
Company (the “PVI Shares”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree that the
Agreement shall be amended as follows:

 

1. Transfer of PVI Shares in Exchange for Cancellation of the Ortega Debt. Upon
execution of this Agreement, the Company shall immediately transfer and deliver
all of the PVI Shares to Ortega, free and clear of all liens and encumbrances,
in consideration for full satisfaction of the Ortega Debt. The Parties agree to
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

   

 

 

EXECUTION COPY

 

2. Ownership of Capital Stock of PVI. Upon execution of this Agreement, the new
capital ownership of PVI shall be as follows:



 

  

Number of

Capital Stock

   Percentage Ownership  Jaime Ortega   59,500    59.50%             Joshua
Eisenberg   500    0.50%             Pineapple Express, Inc.   40,000    40.00%

 

3. Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

 

4. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.

 

5. This Amendment Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Amendment Agreement and all acts and
transactions pursuant to the rights and obligations of the Parties hereto shall
be governed, construed and interpreted in accordance with the laws of the State
of California, without giving effect to principles of conflicts of law.

 

{ Signature Page Follows }

 

   

 

 

EXECUTION COPY

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties
hereby execute this Agreement as of the date first written above.

 

  PINEAPPLE EXPRESS, INC.         By: /s/ Matthew Feinstein   Name: Matthew
Feinstein   Title: Interim Chief Financial Officer         JAIME ORTEGA      
/s/ Jaime Ortega       PINEAPPLE VENTURES, INC.         By: /s/ Shawn Credle  
Name: Shawn Credle   Title: Chief Executive Officer         PVI MEMBERS:      
Jaime Ortega         /s/ Jaime Ortega         Joshua Eisenberg         /s/
Joshua Eisenberg

 

   

 

 